REASONS FOR ALLOWANCE
Claims 1, 4, 6-15, 17 and 20 (renumbered 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance: Ishida is taken to be the closest prior art of record. Ishida does not teach or suggest that each of the lateral groove portions of the at least one second shoulder block comprises a first portion extending from the inner block edge, and a second portion connected to the first portion and having a greater width than that of the first portion, in the context of claim 1, and there is no teaching, suggestion, or motivation in the prior art of record to modify Ishida such that each of the lateral groove portions of the at least one second shoulder block comprises a first portion extending from the inner block edge, and a second portion connected to the first portion and having a greater width than that of the first portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	August 6, 2022

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749